SHIVERS, Chief Judge.
Appellant appeals his enhanced sentence pursuant to section 775.084, Florida Statutes, arguing that the trial court erred in classifying him as a habitual offender based on five prior convictions rendered on the same date. In light of this court’s recent holding in Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991), that habitual offender classification must be based on sequential convictions, we reverse and remand for resentencing.
REVERSED and REMANDED.
NIMMONS, J., concurs.
BARFIELD, J., concurs in result only.
*1047ON MOTION TO CERTIFY QUESTION OF GREAT PUBLIC IMPORTANCE
PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.330(a), we grant the appellee’s motion for certification and amend our previous opinion to include certification pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v) of the following question to the Supreme Court of Florida as one of great public importance:
WHETHER SECTION 775.084(1)(A)1, FLORIDA STATUTES (Supp.1988), WHICH DEFINES HABITUAL FELONY OFFENDERS AS THOSE WHO HAVE “PREVIOUSLY BEEN CONVICTED OF TWO OR MORE FELONIES IN THIS STATE OR OTHER QUALIFIED OFFENSES,” REQUIRES THAT EACH OF THE FELONIES BE COMMITTED AFTER CONVICTION FOR THE IMMEDIATELY PREVIOUS OFFENSE?
SHIVERS, NIMMONS and BARFIELD, JJ., concur.